LIVERMORE, Presiding Judge,
dissenting.
The issue on which I part company with the majority is whether the phrase “in order to prevent any increase in that retirement system’s unfunded liability” in former A.R.S. § 38-781.24 is a legislative mandate, as I believe, or the expression of a legislative hope always to be defeated, as the majority holds. To read that phrase as merely a hope is to impute to the legislature the doing of a pointless act. That is *327hardly giving effect to all of a statute’s provisions as Gortarez requires. Further, the amendment of the statute the next year to require explicitly that the pension be fully funded in the transferee system is a clear indication of the pre-existing legislative intent. State v. Sweet, 143 Ariz. 266, 693 P.2d 921 (1985); Police Pension Board of the City of Phoenix v. Warren, 97 Ariz. 180, 398 P.2d 892 (1965). Having concluded that the legislature intended that the transfer of credited retirement system be possible only where no unfunded liability would be created, I would apply the canons of construction in Gortarez to permit the transfer of such credited service only where the transferred funding does not increase the unfunded liability of the transferee system.